DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 07/26/2022 has been entered. Claims 2, 4, 5, 13, 14, 18 and 19 were cancelled. Claims 1, 3, 6-12, 15-17 and 20-25 remain pending in the application.  
Response to Arguments
Applicant's arguments filed on 07/06/2022 regarding the 35 U.S.C. 112(a) rejection as failing to comply with the written description requirement have been fully considered but they are not persuasive. 
In applicant’s remarks filed on 07/06/2022, applicant asserts the independent claims were amended to obviate the rejection based on the limitation “the forward hook and the aft hook face a common axial direction and extend circumferentially from the first circumferential end to the second circumferential end”. While the amendment filed on 07/06/2022 employs the hooks to extend substantially from the first circumferential end to the second circumferential end, the amendment also recites “wherein the forward hook and the aft hook each extend radially outward a distance from the outer surface”. Applicant also asserts Fig. 5A provides a support for wherein the first and second hooks both extend radially at a same height. 
The examiner respectfully disagrees. The specification does not have support for such claim wherein the first hook and the second hook both extend radially at a same height. The drawings do not clearly show the two hooks have the same height. Figures 3 and 4 of the drawings show the contrary as they show hook 302 having a portion that extends further in the radial direction than the radial height of hook 300.

    PNG
    media_image1.png
    653
    666
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    416
    563
    media_image2.png
    Greyscale

Because the height relationship of the two hooks are not clearly shown and the discrepancy in the drawings, the limitation wherein the forward hook and the aft hook each extend radially outward a distance from the outer surface is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant’s arguments with respect to the 35 U.S.C. 103 rejections to claim(s) 1, 3, 6-12, 15-17 and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hall (U.S. Pre-Grant Publication No. 2016/0047258) teaches forward and aft hooks extending radially outward to a first distance and wherein the forward hook and the aft hook face a common axial direction.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-12, 15-17 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “wherein the forward hook and the aft hook each extend radially outward a distance from the outer surface”. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The drawings do not clearly show the two hooks have the same height. Figures 3 and 4 of the drawings show the contrary as they show hook 302 having a portion that extends further in the radial direction than the radial height of hook 300.

    PNG
    media_image1.png
    653
    666
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    416
    563
    media_image2.png
    Greyscale

Because the height relationship of the two hooks are not clearly shown and the discrepancy in the drawings, the limitation wherein the forward hook and the aft hook each extend radially outward a distance from the outer surface is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 3, 6-9 and 21-25 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.

Claim 10 also recites “wherein the forward hook and the aft hook each extend radially outward a distance from the outer surface”.

Claims 11-12 and 15-16 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 10.

Claim 17 also recites “wherein the forward hook and the aft hook each extend radially outward a distance from the outer surface”.

Claim 20 is also rejected under 35 U.S.C. 112(a) by virtue of its dependency on claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-12, 15-17 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 3, 6-9 and 21-25 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.

Claim 10 also recites the relative term “substantially” without providing a standard for ascertaining the requisite degree.

Claims 11-12 and 15-16 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 10.

Claim 17 also recites the relative term “substantially” without providing a standard for ascertaining the requisite degree.

Claim 20 is also rejected under 35 U.S.C. 112(b) by virtue of its dependency on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-12, 15-17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pre-Grant Publication No. 2018/0223687) in view of Correia (U.S. Pre-Grant Publication No. 2013/0115065) and Hall (U.S. Pre-Grant Publication No. 2016/0047258).

As per claim 1, Kim discloses a blade outer air seal (BOAS), comprising: a first circumferential end, a second circumferential end, a forward end, and an aft end (see annotated figure 8 below); an inner surface configured to contact a core airflow of a gas turbine engine having an axis (hot side surface 16A); an outer surface (15A); at least one rib (130) extending in an axial direction along the outer surface and having a height in a radial direction that is at least twice as large as a width of the at least one rib in a circumferential direction (as shown; figure 8), the at least one rib including a first rib and a second rib located nearer to the second circumferential end than the first rib, the first rib being spaced from the first circumferential end and the second rib being spaced from the second circumferential end (see annotated figure 8), and the first rib being circumferentially spaced apart from the second rib (as shown; figure 8); and a forward hook and an aft hook located axially aft from the forward hook, at least one of the forward hook being spaced apart from the forward end or the aft hook being spaced apart from the aft end, the forward hook and the aft hook face a common axial extend circumferentially from the first circumferential end to the second circumferential end, wherein the at least one rib fails to extend axially forward from the forward hook and axially aft from the aft hook (see annotated figure 8).  


    PNG
    media_image3.png
    563
    861
    media_image3.png
    Greyscale

Kim does not explicitly disclose a plurality of warts including a first plurality of warts located circumferentially between the first rib and the second rib, a second plurality of warts located between the first circumferential end and the first rib, and a third plurality of warts located between the second circumferential end and the second rib and the forward hook and the aft hook faces a common axial direction. 
Correia is an analogous prior art in that it deals with BOAS. Correia teaches pin fins 64 (warts) in shroud cavity (figure 2) to improve heat transfer (paragraph [0024]). Therefore, in order to improve heat transfer, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Kim’s cavity to incorporate Correia’s pin fins because as Correia teaches, the pin fins improve heat transfer (paragraph [0024]). Furthermore, by this combination, the region between the first rib and the second rib, the region between first circumferential end and the first rib, and the second circumferential end and the second rib will be occupied by the pin fins as the modification incorporates pin fins in all of the shroud cavity.
Hall is an analogous prior art in that it deals with BOAS. Hall teaches a forward hook and an aft hook located aft from the forward hook wherein the forward hook and the aft hook each extend radially outward a first distance from the outer surface (as shown; figure 4), the forward hook and the aft hook faces a common axial direction and extend circumferentially from the first circumferential end to the second circumferential end (as shown; figure 4) for securing the BOAS within the engine. Hall hooks facing a common axial direction provides a predictable result of securing the BOAS within the engine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Kim’s hooks to be facing a common axial direction as demonstrated by Hall since there is a reasonable expectations the hooks facing a common axial direction extending the entire circumferential length of the shroud can be used for securing the BOAS within the engine to a static structure (see MPEP 2143). Furthermore, it is noted that change in shape and rearrangement of parts was held to be obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant (see MPEP 2144.04).


As per claim 3, Kim in view of Correia and Hall, discloses the BOAS of claim 1. While Kim does not explicitly disclose wherein each of the plurality of warts has a conical portion and a spherical portion located radially outward from the conical portion, Correia teaches wherein each of the plurality of warts has a conical portion and a spherical portion located radially outward from the conical portion (see figure 2). By the modification of claim 1 above, the modified structure would have all limitations of claim 3.

As per claim 6, Kim, in view of Correia and Hall, discloses the BOAS of claim 1, and further discloses  wherein the forward first hook and the aft hook each extend radially outward from the outer surface and are configured to attach the BOAS to a shroud block (as shown; figure 4).
  
As per claim 7, Kim, in view of Correia and Hall, discloses the BOAS of claim 1, and further discloses an abradable material coupled to the inner surface and configured to be abraded by a tip of a rotor blade (all material can be abraded).  

As per claim 8, Kim, view of Correia and Hall, discloses the BOAS of claim 1. Kim does not explicitly disclose wherein the height of the at least one rib is at least 0.1 inches (2.54 mm).  However Kim does teach wherein the height may be suitably changed as intended by the designer (paragraph [0058]). Choosing the size of the appropriate rib only involves design choice and it would have been obvious to one of ordinary skill in the art to modify Kim’s rib to incorporate a height greater than 0.1 inch.

As per claim 9, Kim, in view of Correia and Hall, discloses the BOAS of claim 1, and further discloses wherein the at least one rib provides increased surface area to more efficiently dissipate heat from the outer surface through convection (ribs 130 provide more surface area than without the ribs, i.e., capable of improving convection efficiency; figure 8).  

As per claim 10, Kim discloses a blade outer air seal (BOAS), comprising: a first circumferential end, a second circumferential end, a forward end, and an aft end (see annotated figure 8 below); an inner surface configured to contact a core airflow of a gas turbine engine having an axis (hot side surface 16A); an outer surface (15A); at least one rib (130) extending in an axial direction along the outer surface, the at least one rib including a first rib and a second rib located nearer to the second circumferential end than the first rib, the first rib being spaced from the first circumferential end and the second rib being spaced from the second circumferential  end, and the first rib being circumferentially spaced apart from the second rib (see annotated figure 8); and a forward hook and an aft hook located axially aft from the forward hook, at least one of the forward hook being spaced apart from the forward end or the aft hook being spaced apart from the aft end, wherein the at least one rib fails to extend axially forward from the forward hook and axially aft from the aft hook (see annotated figure 8).  


    PNG
    media_image3.png
    563
    861
    media_image3.png
    Greyscale

Kim does not explicitly disclose a plurality of warts including a first plurality of warts located circumferentially between the first rib and the second rib, a second plurality of warts located between the first circumferential end and the first rib, and a third plurality of warts located between the second circumferential end and the second rib and the forward hook and the aft hook face a common axial direction. 
Correia is an analogous prior art in that it deals with BOAS. Correia teaches pin fins 64 (warts) in shroud cavity (figure 2) to improve heat transfer (paragraph [0024]). Therefore, in order to improve heat transfer, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Kim’s cavity to incorporate Correia’s pin fins because as Correia teaches, the pin fins improve heat transfer (paragraph [0024]). Furthermore, by this combination, the region between the first rib and the second rib, the region between first circumferential end and the first rib, and the second circumferential end and the second rib will be occupied by the pin fins as the modification incorporates pin fins in all of the shroud cavity.
Hall is an analogous prior art in that it deals with BOAS. Hall teaches a forward hook and an aft hook located aft from the forward hook wherein the forward hook and the aft hook each extend radially outward a first distance from the outer surface (as shown; figure 4), the forward hook and the aft hook faces a common axial direction and extend circumferentially from the first circumferential end to the second circumferential end (as shown; figure 4) for securing the BOAS within the engine. Hall hooks facing a common axial direction provides a predictable result of securing the BOAS within the engine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Kim’s hooks to be facing a common axial direction as demonstrated by Hall since there is a reasonable expectations the hooks facing a common axial direction extending the entire circumferential length of the shroud can be used for securing the BOAS within the engine to a static structure (see MPEP 2143). Furthermore, it is noted that change in shape and rearrangement of parts was held to be obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant (see MPEP 2144.04).


As per claim 11, Kim in view of Correia and Hall, discloses the BOAS of claim 10, and further discloses wherein the at least one rib has a height in a radial direction that is at least twice as large as a width of the at least one rib in a circumferential direction (as shown; figure 8).  

As per claim 12, Kim in view of Correia and Hall, discloses the BOAS of claim 10. While Kim does not explicitly disclose wherein each of the plurality of warts has a conical portion and a spherical portion located radially outward from the conical portion, Correia teaches wherein each of the plurality of warts has a conical portion and a spherical portion located radially outward from the conical portion (see figure 2). By the modification of claim 1 above, the modified structure would have all limitations of claim 12.

As per claim 15, Kim in view of Correia and Hall, discloses the BOAS of claim 10, and further discloses wherein the forward first hook and the aft hook each extend radially outward from the outer surface and are configured to attach the BOAS to a shroud block (as shown; figure 4).
 
As per claim 16, Kim in view of Correia and Hall, discloses the BOAS of claim 10. Kim does not explicitly disclose wherein the height of the at least one rib is at least 0.1 inches (2.54 mm).  However Kim does teach wherein the height may be suitably changed as intended by the designer (paragraph [0058]). Choosing the size of the appropriate rib only involves design choice and it would have been obvious to one of ordinary skill in the art to modify Kim’s rib to incorporate a height greater than 0.1 inch.

As per claim 17, Kim discloses a compressor section or a turbine section of a gas turbine engine having an axis, the compressor section or the turbine section comprising: a rotor blade configured to rotate about the axis and having a tip (12; figure 3); and a blade outer air seal (10) comprising: a first circumferential end, a second circumferential end, a forward end, and an aft end (see annotated figure 8 below); an inner surface configured to contact a core airflow of a gas turbine engine having an axis (hot side surface 16A); an outer surface (15A); at least one rib (130) extending in an axial direction along the outer surface, the at least one rib including a first rib and a second rib located nearer to the second circumferential end than the first rib, the first rib being spaced from the first circumferential end and the second rib being spaced from the second circumferential  end, and the first rib being circumferentially spaced apart from the second rib (see annotated figure 8); and a forward hook and an aft hook located axially aft from the forward hook, at least one of the forward hook being spaced apart from the forward end or the aft hook being spaced apart from the aft end, wherein the at least one rib fails to extend axially forward from the forward hook and axially aft from the aft hook (see annotated figure 8).  


    PNG
    media_image3.png
    563
    861
    media_image3.png
    Greyscale

Kim does not explicitly disclose a plurality of warts including a first plurality of warts located circumferentially between the first rib and the second rib, a second plurality of warts located between the first circumferential end and the first rib, and a third plurality of warts located between the second circumferential end and the second rib and the forward hook and the aft hook face a common axial direction. 
Correia is an analogous prior art in that it deals with BOAS. Correia teaches pin fins 64 (warts) in shroud cavity (figure 2) to improve heat transfer (paragraph [0024]). Therefore, in order to improve heat transfer, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Kim’s cavity to incorporate Correia’s pin fins because as Correia teaches, the pin fins improve heat transfer (paragraph [0024]). Furthermore, by this combination, the region between the first rib and the second rib, the region between first circumferential end and the first rib, and the second circumferential end and the second rib will be occupied by the pin fins as the modification incorporates pin fins in all of the shroud cavity.
Hall is an analogous prior art in that it deals with BOAS. Hall teaches a forward hook and an aft hook located aft from the forward hook wherein the forward hook and the aft hook each extend radially outward a first distance from the outer surface (as shown; figure 4), the forward hook and the aft hook faces a common axial direction and extend circumferentially from the first circumferential end to the second circumferential end (as shown; figure 4) for securing the BOAS within the engine. Hall hooks facing a common axial direction provides a predictable result of securing the BOAS within the engine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Kim’s hooks to be facing a common axial direction as demonstrated by Hall since there is a reasonable expectations the hooks facing a common axial direction extending the entire circumferential length of the shroud can be used for securing the BOAS within the engine to a static structure (see MPEP 2143). Furthermore, it is noted that change in shape and rearrangement of parts was held to be obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant (see MPEP 2144.04).

As per claim 20, Kim, in view of Correia and Hall, discloses the compressor section or the turbine section of claim 17, and further discloses wherein the forward hook and the aft hook each extend radially outward from the outer surface and are configured to attach the BOAS to a shroud block (as shown; figure 4).

As per claim 21, Kim, in view of Correia and Hall, discloses the BOAS of claim 1, and further discloses wherein a distance between the first rib and the second rib is greater than a first distance between the first rib and the first circumferential end, and the distance between the first rib and the second rib is greater than a second distance between the second rib and the second circumferential end (see annotated figure 8 above).  

As per claim 22, Kim in view of Correia and Hall, discloses the BOAS of claim 1. Kim does not explicitly disclose wherein a quantity of the first plurality of warts is greater than a quantity of the second plurality of warts, and wherein the quantity of the first plurality of warts is greater than a quantity of the third plurality of warts. However, Kim does teach the area between the first and second ribs are much greater than the area between the first circumferential end and the first rib and the area between the second circumferential end and the second rib. The first plurality of warts are located in the area between the first and second ribs. In the modification of claim 1 above, plurality of pin fins (warts) were incorporated in all of the shroud cavity. Therefore, by the modification of claim 1, the modified structure would have more warts in the area between the first and second ribs than the number of warts in the area between the first end and the first rib and the area between the second end and the second rib.

As per claim 23, Kim, in view of Correia and Hall, discloses the BOAS of claim 1, and further discloses wherein the plurality of warts fails to exist between the forward hook and the forward end, and fails to exist between the aft hook and the aft end (as shown; figure 8).  

As per claim 24, Kim, in view of Correia and Hall, discloses the BOAS of claim 1, and further discloses wherein the at least one rib fails to include any ribs extending in the circumferential direction (as shown; figure 8).

As per claim 25, Kim, in view of Correia and Hall, discloses the BOAS of claim 1. Kim further discloses wherein an area extending circumferentially from the first rib to the second rib fails to include any axially extending ribs such that the at least one rib fails to include any ribs between the first rib and the second rib (two or more reinforcing portions 130 disposed on the inner surface of the main cavity, i.e., an embodiment of only two reinforcing portions 130 without any other ribs extending between the two reinforcing portions 130; paragraph [0062]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745